DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 10, 2022 has been entered.  Claims 1-19 remain pending in the application.  The previous objections to the specification are withdrawn in light of applicant's amendment to the abstract.  The previous 35 USC 112 rejection of claim 12 is withdrawn in light of applicant’s amendment to claim 12. 
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
In claim 1 lines 6 and 9, claim 2 lines 1-2 claim 4 lines 1-2, claim 5 line 2, claim 6 line 2, claim 7 line 3, claim 12 line 3 and throughout the claims, “the vane” should be changed to --the at least one vane-- for consistency.
In claim 6 line 2, “an abutment region” should be changed to --at least one abutment region-- since there is at least one vane.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2007/0041860 to Nakamoto in view of U.S. Patent 5,310,326 to Gui, as evidenced by European Patent Publication EP3153706 to Koci, and U. S. Patent 5,692,885 to Langer.
Nakamoto teaches a rotary vane vacuum pump (Nakamoto teaches an air pump which creates a vacuum on its suction side and is therefore a vacuum pump) comprising 
a housing member (6, 14) includes an inner wall which defines at least one pumping space (18) (Figures 1 and 2; paragraph [0030]); 
a rotor that is arranged for rotation in the pumping space (18) and includes a rotor member (8) and at least one vane (12), wherein the at least one vane (12) radially projects beyond the rotor member (8) and defines, together with the inner wall of the housing member (6, 14), a pumping volume (comprising 18) in which fluid is pumped from an inlet (26) to an outlet (30) of the rotary vane vacuum pump by rotation of the rotor (Figures 1 and 2; paragraph [0033]); 
wherein, at least in a region cooperating with the at least one vane (12), the inner wall (inner wall of 6) has a slide layer that comprises an oxide layer, and wherein the inner wall (inner wall of 6) defining the pumping space has the slide layer (Fig. 3; paragraph [0047], wherein an oxide coating is shown in Fig. 3, which figure shows “various surface treatments…conducted on the cylinder 6”),
wherein the at least one vane (12) is displaceably supported in the rotor member (8), and having at least a vane region cooperating with the rotor member (8) and in a rotor region cooperating with the vane, the rotor member (8) has a slide layer that comprises an oxide layer (Figures 1 and 2; paragraph [0044]),
wherein the rotor member (8) has a guide (sides of 10) for the at least one vane (12) and the regions are cooperating guide regions (Figures 1 and 2, Fig. 2 annotated below; paragraph [0030]),
wherein the rotor member (8) has at least one abutment region (bottom of 10) for interfacing with the at least one vane (12) and the vane and abutment regions define cooperating abutment regions (Figures 1 and 2, Fig. 2 annotated below; paragraph [0030]),
wherein a closure wall (14) is provided that extends transversely to an axis of rotation of the rotor and axially bounds a respective pumping volume (18) (Figures 1 and 2, Fig. 2 annotated below; paragraph [0030]),
wherein the closure wall (14) is part of the housing member (6, 14) (Figures 1 and 2; paragraph [0030]),
wherein a second closure wall (16) is formed by a component separate from the housing member (6, 14) (Figures 1 and 2), 
wherein the rotor member, at least in the region of the slide layer, comprises/comprise a base material that is at least partly formed from aluminum or an aluminum alloy and to which the slide layer is applied (paragraph [0044]),
wherein the rotary vane vacuum pump is configured for dry running (paragraphs [0001] and [0032]), and
wherein the rotary vane vacuum pump is free of a vapor pressure safety valve (no such valve is disclosed).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Guide Regions)][AltContent: textbox (Guide Region)][AltContent: arrow][AltContent: textbox (Abutment Regions)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    385
    482
    media_image1.png
    Greyscale

Annotation of Nakamoto Figure 2.

Nakamoto does not teach the closure wall having an oxide layer, however Nakamoto teaches an oxide layer on the rotor (paragraph [0044]) and cylinder.  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the closure walls with a slide layer that entirely comprises an oxide layer, thereby making an entire surface of the inner wall defining the pumping space comprises the slide layer comprising the oxide layer, since this is the same coating that is being applied to the rotor and it would simplify the design and construction of the pump to use the same coating for both, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art (In re Regis Paper Co. v. Bemis Co., 193 USPQ 8), and since it has been held that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  
Nakamoto is silent as to how the oxide layer is formed.  However, it is well known in the art that oxide layers are formed by anodic oxidation in an electrolyte containing oxalic acid, as evidenced by Koci (paragraph [0009] of English translation, wherein it is taught that sliding surfaces in a pump comprising an oxide layer can be formed by anodic oxidation in an electrolyte containing oxalic acid) and therefore it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, make the oxide layer taught by Nakamoto with the anodic oxidation in an electrolyte containing oxalic acid taught by Koci, since it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP § 2141 III D).
Nakamoto does not teach that the vane is made from a polytetrafluoroethylene material.  Gui teaches a pump wherein:
at least in a region cooperating with the inner wall at least in a region cooperating with a closure wall (15a, 16a), a vane (14) comprises a polytetrafluoroethylene material containing polyimide particles, and the entirety of a vane (14) is manufactured from the polytetrafluoroethylene material (the same material is used throughout) (Figures 1 and 2; col. 3 lines 26-50 and col. 8 lines 53-59).
Gui is silent as to how the polytetrafluoroethylene material is formed.  However, it is well known in the art that polytetrafluoroethylene material containing polyimide particles can be manufactured by hot pressing and sintering, as evidenced by Koci (paragraph [0008] of English translation, wherein it is taught that sealing surfaces comprising polytetrafluoroethylene materials can be manufactured by hot pressing and sintering) and therefore it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, make the polytetrafluoroethylene material containing polyimide particles by hot pressing and sintering taught by Koci, since it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP § 2141 III D).
Nakamoto, Gui and Koci do not teach a temperature regulator.  Langer teaches a pump comprising:
a temperature regulator (“thermostat”) having a heating device (19) for providing heat to an area within or proximate to a pumping volume (space inside 2) to reduce friction during the rotation of a rotor (5), wherein the temperature regulator (“thermostat”) is coupled to a temperature sensor (thermostats by definition include a temperature sensor) for monitoring the temperature of the area within or proximate to a pumping volume, and wherein the heating device (19) provides heat to at least one of the pumping volume, inner wall, rotor and at least one vane (Fig. 1; col. 1 lines 23-24 and col. 6 lines 13-24, wherein the components of the pump expand and contract based on the temperature of the pump, and when the temperature of the pump is below the pump’s designed working temperature the heating of the pump components to the designed working temperature will improve component fit and thereby reduce friction, and further the pumped fluid will become less viscous as the temperature of the pump and pumped fluid therein rises thereby reducing friction as the pumped fluid is pumped).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Nakamoto with the temperature regulator taught by Langer in order to heat the pump to the working temperature it was designed for, thereby allowing the pump to be used in very cold environments with the efficiency it was designed for and without causing damage to the pump.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2007/0041860 to Nakamoto in view of U.S. Patent 5,310,326 to Gui, as evidenced by European Patent Publication EP3153706 to Koci, and U. S. Patent 5,692,885 to Langer, and further evidenced by U. S. Patent 3,771,906 to Bourke.
Nakamoto, Gui, as evidenced by Koci, and Langer teach all the limitations of claim 1, as detailed above.  Nakamoto, Gui and Koci do not teach a temperature regulator.  Langer further teaches a pump wherein during-operation, the temperature regulator (“thermostat”) is configured to maintain the temperature of at least one of an inner wall, a rotor, a closure wall, and at least one vane (Fig. 1; col. 1 lines 23-24 and col. 6 lines 13-24), but is silent as to the temperature.  Bourke teaches that the variable of temperature of pump components effects the resulting fit of the components (col. 2 lines 21-44) and therefore the temperature is a result effective variable.  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the temperature in a temperature range having an upper limit of 100° C and a lower limit of 20° C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2007/0041860 to Nakamoto in view of U.S. Patent 5,310,326 to Gui, as evidenced by European Patent Publication EP3153706 to Koci, and U. S. Patent 5,692,885 to Langer, and in further view of U. S. Patent Publication 2002/0159906 to Phallen.
Nakamoto, Gui, as evidenced by Koci, and Langer, teach all the limitations of claim 1, as detailed above, and Nakamoto teaches bearings 22, 24, 42 and 44 supporting the rotor, but is silent as to the material of the bearings.  Gui and Koci do not teach plastic bearings.  Phallen teaches a pump wherein a rotor (108, 110) is supported in a housing member (102) comprising a plastic plain bearing (Fig. 12; paragraph [0110], wherein the housing member 102 is plastic and contains the bearing which supports the rotor).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Nakamoto with the bearing material taught by Phallen, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2007/0041860 to Nakamoto in view of U.S. Patent 5,310,326 to Gui, as evidenced by European Patent Publication EP3153706 to Koci and U. S. Patent 5,692,885 to Langer, and in further view of U. S. Patent 2019/0032662 to Hong.
Nakamoto, Gui, as evidenced by Koci, and Langer teach all the limitations of claim 1, as detailed above, but do not teach a two stage pump.  Hong teaches a rotary vane vacuum pump (5) wherein:
the rotary vane vacuum pump (5) is formed as two-stage (paragraph [0048]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Nakamoto with the two stages taught by Hong in order to split the compression between two stages since the heat generated by the two stages of compression would be less than that of a single stage, and since two stages can more efficiently pump a larger compression ratio.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2007/0041860 to Nakamoto in view of U.S. Patent 5,310,326 to Gui, as evidenced by European Patent Publication EP3153706 to Koci and U. S. Patent 5,692,885 to Langer, and in further evidenced by U. S. Patent Publication 2009/0072428 to Lizotte. 
Nakamoto, Gui, as evidenced by Koci, and Langer teach all the limitations of claim 1, as detailed above, but are silent as to the vacuum produced by the pumps. As evidenced by Lizotte, it is well known in the art that rotary vane vacuum pumps can be used between 1 and 10-3 hPa (paragraph [0058]). It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to operate the pump between 1 and 10-3 hPa since doing so is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III D) and further since it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex part Masham, 2 USPQ2d 1647 (1987)).
Response to Arguments
Applicant's arguments filed on February 10, 2022 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746